[Logo] FOR IMMEDIATE RELEASE October 30, 2008 Company: Dominion Contacts: Media: Mark Lazenby (804) 819-2042, Mark.Lazenby@dom.com Ryan Frazier (804) 819-2521, C.Ryan.Frazier@dom.com Analysts: Greg Snyder (804) 819-2383, James.Gregory.Snyder@dom.com Laura Kottkamp (804) 819-2254, Laura.E.Kottkamp@dom.com DOMINION ANNOUNCES THIRD-QUARTER 2008 EARNINGS ·Third-quarter GAAP earnings of 87 cents per share ·Operating earnings of 94 cents per share exceed guidance of 87 cents to 92 cents per share ·Affirms 2008 annual guidance of $3.10 to $3.15 operating earnings per share ·Affirms 2009 outlook of$3.30 to $3.45 operating earnings per share ·Conference call scheduled for 10 a.m. EDT today RICHMOND, Va. – Dominion (NYSE: D) today announced unaudited net income determined in accordance with Generally Accepted Accounting Principles (GAAP) for the three months ended Sept. 30, 2008, of $508 million (87 cents per share). This compares to net income of $2.3 billion ($3.62 per share) for the same period in 2007, which primarily reflected the benefit from the sale of the majority of the company’s non-Appalachian E&P operations. Operating earnings for the three months ended Sept. 30, 2008, amounted to $545 million (94 cents per share) compared to operating earnings of $551 million (86 cents per share) for the same period in 2007.Operating earnings are defined as GAAP earnings adjusted for certain items. Dominion uses operating earnings as the primary performance measurement of its earnings outlook and results for public communications with analysts and investors.Dominion also uses operating earnings internally for budgeting, for reporting to the board of directors, for the company’s incentive compensation plans and for its targeted dividend payout ratios.Dominion management believes operating earnings provide a more meaningful representation of the company’s fundamental earnings power. Business segment results and detailed descriptions of items included in 2008 and 2007 GAAP earnings but excluded from operating earnings can be found on Schedules 1, 2 and 3 of this release. Thomas F.
